WENTWORTH, Senior Judge.
This is an appeal of a final workers’ compensation order which awarded claimant aid and attendant care benefits at the prevailing minimum wage rate together with interest and penalties thereon, four hours per day, seven days per week from the date of accident to the date of hearing. We reverse the award of penalties and interest against the employer/carrier (E/C) for past due home aid and attendant care benefits, based on appel-lee’s agreement that the award of interest and penalties on attendant care benefits should be stricken from the compensation order as it was apparently inadvertently placed in the order. The order is otherwise affirmed.
*1112On the merits of the award, the E/C challenges only the number of hours for which benefits were awarded. It is clear from the record evidence that claimant’s husband performs extraordinary services for claimant such as those enumerated in Honeycutt v. R.G. Butlers Dairy, 525 So.2d 984, 987 (Fla. 1st DCA 1988), at least four hours each day. Thus, it is not necessary, as appellant argues, to apportion the time claimant’s husband spends doing housework out of the award.
The order shall stand amended by striking the award of penalties and interest above noted, and is otherwise affirmed.
ERVIN and BENTON, JJ., concur.